Exhibit 10.1

EXECUTION COPY

TRANSITION SERVICES AGREEMENT

by and between

iGATE CORPORATION

and

MASTECH HOLDINGS, INC.

Dated as of September 30, 2008



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Services Agreement”) is made as of
this 30th day of September, 2008 by and between iGATE Corporation, a
Pennsylvania corporation (“iGATE”), and Mastech Holdings, Inc., a Pennsylvania
corporation (“Mastech”).

WHEREAS, in order to provide greater flexibility for the management, capital
requirements and growth of Mastech Business while ensuring that iGATE can focus
its time and resources on the development of the iGATE Business, the Board of
Directors of iGATE has determined that it is appropriate, desirable and in the
best interests of iGATE and its stockholders to separate iGATE into two separate
companies: one comprising the Mastech Business, which shall be owned and
conducted, directly or indirectly, by Mastech, all of the common stock of which
is intended to be distributed to iGATE’s shareholders, and one comprising the
iGATE Business, which shall continue to be owned and conducted, directly or
indirectly, by iGATE;

WHEREAS, iGATE and Mastech have entered into the Separation and Distribution
Agreement (the “Separation Agreement”), dated as of the date hereof, in order to
carry out, effect and consummate the Separation;

WHEREAS, prior to the Effective Time, the Mastech Business received certain
services from iGATE and certain of its Subsidiaries and Affiliates;

WHEREAS, the Separation Agreement contemplates that iGATE and Mastech enter into
this Services Agreement to properly document the transitional services to be
provided by the iGATE Entities (as defined below) to the Mastech Entities (as
defined below).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Services Agreement and in the Separation Agreement, the
Parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions Incorporated. All capitalized terms not otherwise defined in
this Services Agreement have the meaning ascribed to them in the Separation
Agreement.

1.2 Additional Definitions. Unless the context otherwise requires, the following
terms, and their singular or plural, used in this Services Agreement shall have
the meanings set forth below:

(a) “Disbursement” shall have the meaning set forth in Section 5.8 of this
Services Agreement.

(b) “Force Majeure” shall have the meaning set forth in Section 6.1 of this
Services Agreement.

(c) “iGATE” shall have the meaning set forth in the Preamble.

 

- 1 -



--------------------------------------------------------------------------------

(d) “iGATE Entities” means, collectively, iGATE and its Affiliates (and which
shall not include any Mastech Entities).

(e) “iGATE Provided Services” shall have the meaning set forth in Section 2.1 of
this Services Agreement.

(f) “Independent Accountants” shall have the meaning set forth in Section 3.4(d)
of this Services Agreement.

(g) “Indemnifiable Losses” shall mean any and all damages, losses, deficiencies,
Liabilities, obligations, penalties, judgments, settlements, claims, payments,
fines, interest, costs and expenses (including the costs and expenses of any and
all Actions and demands, assessments, judgments, settlements and compromises
relating thereto and the reasonable costs and expenses of attorneys’,
accountants’, consultants’ and other professionals’ fees and expenses incurred
in the investigation or defense thereof or the enforcement of rights hereunder),
excluding special, consequential, indirect or punitive damages (other than
special, consequential, indirect and/or punitive damages) awarded to any third
party against an indemnified party.

(h) “Mastech” shall have the meaning set forth in the Preamble.

(i) “Mastech Entities” means, collectively, Mastech and its Affiliates (and
which shall not include any iGATE Entities).

(j) “Other Party” shall have the meaning set forth in Section 5.7 of this
Services Agreement.

(k) “Party” means each of the entities set forth on the signature pages to this
Services Agreement.

(l) “Paying Party” shall have the meaning set forth in Section 5.7 of this
Services Agreement.

(m) “Pennsylvania Courts” shall have the meaning set forth in Section 9.7 of
this Services Agreement.

(n) “Prime Rate” shall mean the rate per annum publicly announced by JPMorgan
Chase Bank (or successor thereto) from time to time as its prime rate in effect
at its principal office in New York, New York. For purposes of this Services
Agreement, any change in the Prime Rate shall be effective on the date such
change in the Prime Rate is publicly announced as effective.

(o) “Provider” shall mean the person identified on Schedule A to this Services
Agreement providing the services set forth therein.

(p) “Receipt” shall have the meaning set forth in Section 5.8 of this Services
Agreement.

 

- 2 -



--------------------------------------------------------------------------------

(q) “Receiving Party” shall have the meaning set forth in Section 5.8 of this
Services Agreement.

(r) “Recipient” shall mean the person identified on Schedule A to this Services
Agreement receiving the services set forth therein.

(s) “Responsible Party” shall have the meaning set forth in Section 5.7 of this
Services Agreement.

(t) “Sales and Service Taxes” shall have the meaning set forth in Section 3.3(a)
of this Services Agreement.

(u) “Separation Agreement” shall have the meaning set forth in the Recitals.

(v) “Term” shall have the meaning set forth in Section 4.1 of this Services
Agreement.

ARTICLE 2

SERVICES PROVIDED

2.1 iGATE Provided Services. Pursuant to the terms of this Services Agreement,
the iGATE Entities agree to provide, or cause to be provided, to the Mastech
Entities the services described in Schedule A to this Services Agreement (the
“iGATE Provided Services”).

2.2 Other Services. If, after the execution of this Services Agreement and prior
to the six (6) month anniversary hereof, the Parties determine that a service
provided to the Mastech Business as conducted by iGATE prior to the Effective
Time was inadvertently omitted from the Schedules to this Services Agreement,
then the Parties shall negotiate in good faith to attempt to agree to the terms
and conditions upon which such services would be added to this Services
Agreement, it being agreed that the charges for such services should be
determined on a basis consistent with the methodology for determining the
initial prices provided for herein (i.e., sufficient to cover a Provider’s
reasonable estimate of its actual costs and, if applicable, consistent with the
prices such Provider would charge to an Affiliate), in each case without taking
into account any profit margin or projected savings from increased efficiency.
Upon the Parties’ agreement on the fees and other specific terms and conditions
applicable to such services, the Parties shall execute an amendment to this
Services Agreement that provides for the substitution of the relevant Schedule,
or additions or supplements to the relevant Schedule, in order to describe such
service and the agreement upon the related fees and other specific terms and
conditions applicable thereto.

2.3 Licenses and Consents. The Parties shall also use their commercially
reasonable efforts to assist each other in obtaining licenses and/or consents
with or from any of their current vendors or service providers who are providing
services, products or licenses to them or to their Affiliates for the benefit of
the Other Party, prior to the Distribution Date; provided that in no event shall
such assistance by either Party require or be deemed to require such Party to
incur any additional costs or make any additional payments to any such vendors
or service providers. Except with respect to the obligations under this
Section 2.3, each Party acknowledges and agrees that the other Party has no
obligation to obtain licenses or consents with any vendor or

 

- 3 -



--------------------------------------------------------------------------------

service provider in connection with the iGATE Provided Services and that any
failure by such Party to obtain any such license or consent will not constitute
a breach of this Services Agreement or the negligence or willful misconduct of
such Party; provided that failure to obtain any such license or consent shall
not relieve any Provider of its obligations to provide the iGATE Provided
Services set forth herein.

2.4 Independent Contractors. Except as otherwise agreed in writing by the
Parties, in the performance of the iGATE Provided Services to be rendered
hereunder, the iGATE Entities shall at all times act as independent contractors,
and none is in any respect an agent, attorney, employee, representative, joint
venturer or fiduciary of Mastech, and Mastech shall not declare or represent to
any third party that any iGATE Entity is acting in any respect as agent,
attorney, employee representative, joint venturer or fiduciary of the Mastech
Entities. Neither the iGATE Entities, on the one hand, nor the Mastech Entities,
on the other, shall have any power or authority to negotiate or conclude any
agreement, or to make any representation or to give any understanding on behalf
of the other in any way whatsoever.

ARTICLE 3

COMPENSATION

3.1 Compensation for iGATE Provided Services. The compensation for the iGATE
Provided Services for the duration of the Term shall be as described for each
individual service provided to the Mastech Entities as set forth on Schedule A.

3.2 Allocation of Certain Expenses.

(a) Each Provider shall bear the costs and expenses of obtaining any and all
consents from third parties which may be necessary in connection with such
Provider’s performance of its obligations hereunder, including the costs of
obtaining the consent to the assignment of all leases of equipment and licenses
of software which may be necessary to provide the services contemplated hereby.

(b) In addition to the payment of all compensation provided under Section 3.1,
Recipient shall reimburse Provider for all reasonable out-of-pocket costs and
expenses incurred by Provider or its Affiliates in connection with providing the
applicable services hereunder (including all travel-related expenses) to the
extent that such costs and expenses are not reflected in the compensation for
such services on Schedule A; provided, however, any such expenses exceeding
$5,000 per month (other than routine business travel and related expenses) shall
require advance approval of Recipient. Any travel-related expenses incurred by
Provider in performing the applicable services hereunder shall be incurred and
charged to Recipient in accordance with Provider’s then applicable business
travel policies.

(c) In the event that Recipient terminates any individual service as
contemplated by Section 4.2 earlier than the expiration of the Term, Recipient
shall reimburse Provider for any and all costs and expenses incurred by Provider
or any of its subsidiaries as a result of such early termination by Recipient,
including incremental early termination fees and other costs incurred in order
to terminate or reduce the level of services provided by third parties under
Contracts with Recipient or any of its subsidiaries, which services are affected
by such

 

- 4 -



--------------------------------------------------------------------------------

early termination, such reimbursement to be due and payable within five Business
Days following Recipient’s receipt of any invoice from Provider with respect to
such costs and expenses.

3.3 Taxes.

(a) In addition to the compensation payable to Provider determined exclusive of
the taxes payable by Recipient under this Section 3.3, Recipient will pay and be
liable for all sales, service, value added, lease, use, transfer, consumption or
similar taxes levied and measured by: (i) the cost of services provided to
Recipient under this Services Agreement or (ii) Provider’s cost in acquiring
property or services used or consumed by Provider in providing iGATE Provided
Services under this Services Agreement (the “Sales and Service Taxes”). Such
taxes will be payable by Recipient to Provider in accordance with Article 3 or
as otherwise mutually agreed in writing by the parties and under the terms of
the applicable law which govern the relevant Sales and Service Tax. Recipient’s
obligation to pay Sales and Service Taxes under this Section 3.3 shall be
subject to the receipt of (i) a computation of the Sales and Service Taxes
payable under this Section 3.3 identifying the nature and amount of the goods or
services on which the Sales and Service Tax is assessed and the applicable rate
and (ii) a valid and customary invoice (or other document) under the terms of
applicable law for each Sales and Service Tax. If Recipient complies with the
terms of this Section 3.3 regarding the payment of Sales and Service Taxes, it
shall not be liable for any interest, penalties or other charges attributable to
Provider’s improper filing relating to Sales and Service Taxes or late payment
or failure to remit Sales and Service Taxes to the relevant taxing authority.

(b) Each of Provider and Recipient shall pay and be responsible for their own
personal property taxes and taxes based on their own income or profits or
assets.

3.4 Terms of Payment; Dispute Resolution; Audits.

(a) Provider shall invoice the Recipient for the iGATE Provided Services
provided by Section 3.1 monthly in advance on the first calendar day of each
month of the term following the date hereof (or the first business day following
each such date). Provider shall also provide invoices to Recipient monthly in
arrears for amounts, such as Sales and Service Taxes and out-of-pocket or other
expenses, that are payable in addition to the flat fee for service that was paid
in advance pursuant to the first sentence of this Section 3.4. Payment shall be
made by Recipients within thirty (30) days after receipt of an invoice and other
required documentation. No Recipient shall withhold any payments to its Provider
under this Services Agreement and such payments shall be made without any other
set-off or deduction, notwithstanding any dispute that may be pending between
them, whether under this Services Agreement or otherwise (any required
adjustment being made on subsequent invoices). Subject to the provisions of
Section 3.4(c), amounts not paid on or before the date required to be paid
hereunder shall accrue interest at a rate per annum equal to the then effective
Prime Rate plus two percent (2%) (or the maximum legal rate, whichever is
lower), calculated for the actual number of days elapsed, accrued from the date
on which such payment was due up to the date of the actual receipt of payment.

 

- 5 -



--------------------------------------------------------------------------------

(b) All amounts due for services rendered pursuant to this Services Agreement
shall be billed and paid in the currency in which the rate for such service is
quoted, as stated herein or as shown on Schedule A hereto.

(c) If there is a dispute between any Recipient and any Provider regarding the
amounts shown as billed to such Recipient on any invoice, such Provider shall
furnish to such Recipient reasonable documentation to substantiate the amounts
billed including, but not limited to, listings of the dates, times and amounts
of the services in question where applicable and practicable. Upon delivery of
such documentation, such Recipient and such Provider shall cooperate and use
their best efforts to resolve such dispute among themselves. If such disputing
parties are unable to resolve their dispute within thirty (30) days of the
initiation of such procedure, and such Recipient believes in good faith and with
a reasonable basis that the amounts shown as billed to such Recipient are
inaccurate or are otherwise not in accordance with the terms of this Services
Agreement, then such Recipient shall have the right, at its own expense, to have
any disputed invoice(s) audited as provided in Section 3.4(d).

(d) Any audit pursuant to Section 3.4(c) shall be limited solely to the purpose
of verifying the amounts in dispute and shall be made by an independent
certified public accounting firm selected and paid for by the Recipient
initiating such audit and reasonably satisfactory to the Provider being audited
(such accounting firm, the “Independent Accountants”). Any such audit shall be
reasonably conducted by the Independent Accountants during the normal business
hours of the Provider being audited. Such Provider shall reasonably cooperate
with the Independent Accountants and shall make available to the Independent
Accountants all applicable cost and other data may be reasonably necessary for
the sole purpose of verifying the amounts in dispute. The Independent
Accountants shall not disclose any of the underlying data and information to
said Recipient or to any other Person (except may be required by law) and, prior
to any such audit the Independent Accountants shall, if requested by the
Provider being audited, enter into a confidentiality agreement reasonably
acceptable to such Provider.

ARTICLE 4

TERM AND TERMINATION

4.1 Term. The term of this Services Agreement shall commence at the Effective
Time and shall expire on the latest date on which any service is to be provided
as indicated on Schedule A (the “Term”). The obligation of any Recipient to make
a payment for services previously rendered shall not be affected by the
expiration of the Term and shall continue until full payment is made.

4.2 Termination of Individual Services. Upon the mutual agreement of the
Parties, a Recipient may terminate at any time during the Term any individual
service provided under this Services Agreement on a service-by-service basis
(and/or location-by-location basis where individual service is provided to
multiple locations of a Recipient) upon written notice to the Provider
identifying the particular service (or location) to be terminated and the
effective date of termination, which date shall not be less than thirty
(30) days after receipt of such notice unless the Provider otherwise agrees. The
termination of any individual iGATE Provided Service pursuant to this
Section 4.2 shall not affect this Services Agreement with respect to the iGATE

 

- 6 -



--------------------------------------------------------------------------------

Provided Services not terminated under this Section 4.2. In addition, upon the
mutual agreement of the Parties, a Provider may terminate at any time during the
Term any individual service provided under this Services Agreement upon written
notice to the Recipient identifying the particular service to be terminated and
the effective date of termination if the employee that was providing the
applicable service is no longer employed by the Provider (and there is no other
employee employed by Provider at the time that could reasonably provide such
service).

4.3 Termination of Agreement. This Services Agreement shall terminate on the
earliest to occur of (a) the latest date on which any service is to be provided
as indicated on Schedule A, (b) the date on which the provision of all services
has terminated or been canceled pursuant to Section 4.2, and (c) the date on
which this Services Agreement is terminated pursuant to Section 4.4.

4.4 Breach of Agreement. If either Party shall materially breach any of its
obligations under this Services Agreement, including, but not limited to, any
failure to perform any services or to make payments when due, and said Party
does not cure such breach within fifteen (15) days after receiving written
notice thereof from the non-breaching Party, the non-breaching Party may
terminate this Services Agreement, including the provision of services pursuant
hereto, immediately by providing written notice of termination. The failure of a
Party to exercise its rights hereunder with respect to a breach by the other
Party shall not be construed as a waiver of such rights nor prevent such Party
from subsequently asserting such rights with regard to the same or similar
defaults. In the event of a termination of this Services Agreement, Provider
shall be entitled to all outstanding amounts due from Recipient for the
provision of iGATE Provided Services rendered prior to the date of termination.

4.5 Effect of Termination. In the event this Services Agreement is validly
terminated as provided herein, each of the Parties shall be relieved of its
duties and obligations arising hereunder after the date of such termination,
provided, however, that (i) the provisions set forth in Articles 4, 7, 8 and 9
hereof shall survive any termination of this Services Agreement and (ii) such
termination in and of itself shall not relieve a Party of liability for a breach
prior to the date of such termination. For the avoidance of doubt, in the event
of any termination of one or more iGATE Provided Services, the Fees applicable
to such iGATE Provided Services, in accordance with Article 3 above, shall no
longer be charged or due after the effective date of such termination and in the
event of a material reduction by a Recipient of the amount of the iGATE Provided
Services it elects to continue to receive, the Fees applicable to such iGATE
Provided Services shall be appropriately reduced thereafter if costs to the
Provider are correspondingly reduced as a result of such reduction.

ARTICLE 5

CERTAIN COVENANTS

5.1 Reasonable Care. Each Provider shall perform the services that it is
required to provide to its respective Recipient(s) under this Services Agreement
with reasonable skill and care and shall use at least that degree of skill and
care that it would exercise in similar circumstances in carrying out its own
business (including, as to level, quality and timeliness). Each Provider shall
take necessary measures to protect the respective Recipient’s data that is
processed by such Provider from destruction, deletion or unauthorized change and
allow its

 

- 7 -



--------------------------------------------------------------------------------

recovery in events of Force Majeure; provided, however, that a Provider shall be
deemed to have satisfied this obligation if the measures taken to protect and
recover Recipient’s data are reasonably equivalent to what it uses in carrying
out its own business.

5.2 Cooperation. It is understood that it will require significant efforts of
all Parties to implement this Services Agreement and ensure performance
hereunder at the agreed upon level (subject to all the terms and conditions of
this Services Agreement). The Parties will cooperate (acting in good faith and
using reasonable commercial efforts) to effect a smooth and orderly transition
of the services provided hereunder from the Providers to the respective
Recipients including, without limitation, the separation of the Mastech Business
from the businesses retained by the iGATE Entities; provided, however, that this
Section 5.2 shall not require any Party hereto to incur any out-of-pocket
expenses unless and except expressly provided otherwise herein or in the
Separation Agreement.

5.3 Assets. To the extent that any of the assets required to provide any iGATE
Provided Services have become the property of Mastech pursuant to the
Separation, each Party hereby grants to the other Party a limited, non-exclusive
license to use such assets, for a period not to exceed the Term, for the purpose
of providing such iGATE Provided Services on the terms and subject to the
conditions set forth in this Services Agreement.

5.4 Points of Contact. Each Provider and Recipient has named a point of contact
as set forth on Schedule A. Such points of contact shall be responsible for the
implementation of this Services Agreement between the respective Provider and
its Recipient, including resolution of any issues which may arise during the
performance hereunder on a day to-day basis.

5.5 Personnel. Each Provider, in providing the services, as it deems necessary
or appropriate in its sole discretion, may (a) use the personnel of the Provider
or its Affiliates (it being understood that such personnel can perform the
services on behalf of the Provider on a full-time or part-time basis, as
determined by Provider or its Affiliates) and (b) employ the services or third
parties to the extent such third party services are routinely utilized to
provide similar services to other businesses of the Provider or are reasonably
necessary for the efficient performance of any such services. In performing the
services, employees and representatives of Provider shall be under the
direction, control and supervision of Provider (and not the Recipient) and the
Provider shall have the sole right to exercise all authority with respect to the
employment (including termination of employment), assignment and compensation of
such employees and representatives (it being understood that Recipient has no
right hereunder to require that Provider perform the services hereunder with
specifically identified employees and that the assignment of employees to
perform such services shall be determined in the sole discretion of Provider).
Individuals employed by the iGATE Entities who provide iGATE Provided Services
pursuant to this Services Agreement shall in no respect be considered employees
of Mastech or any of the Mastech Entities.

In addition, Provider shall not be required to provide any service to the extent
the provision of such service requires Provider to hire any additional employees
or maintain the employment of any specific employee.

 

- 8 -



--------------------------------------------------------------------------------

The Parties hereby agree that neither Party is under any obligation to enter
into any engagements with new third party service providers in connection with
this Services Agreement unless (i) the Party is entering into such new
engagements with respect to its own internal business or in its ordinary course
of business and (ii) the other Party is not able to engage its own third party
service providers with respect to the same subject matter within the applicable
timing needs of such Party.

5.6 Further Assurances. From time to time after the date hereof, without further
consideration, each Party shall use reasonable efforts to take, or cause to be
taken, all appropriate action, do or cause to be done all things reasonably
necessary, proper or advisable under applicable laws, and execute and deliver
such documents as may be required or appropriate to carry out the provisions of
this Services Agreement and to consummate, perform and make effective the
transactions contemplated hereby.

5.7 Migration Projects. Each Provider will provide the respective Recipient with
reasonable support necessary to transition or migrate the services to Recipient
or any third party or parties chosen by the Recipient, which may include
consulting and training and providing reasonable access to data and other
information and to Provider’s employees; provided, however, that such activities
shall not unduly burden or interfere with Provider’s business and operations.

5.8 Certain Disbursements/Receipts. The Parties hereto contemplate that, from
time to time on or after the Effective Time, iGATE Entities and/or Mastech
Entities (any such party, the “Paying Party”), as a convenience to another
Mastech Entity or iGATE Entity, as the case may be (the “Responsible Party”), in
connection with the transactions contemplated by this Services Agreement or the
Separation Agreement, may make certain payments that are properly the
responsibility of the Responsible Party (whether pursuant to the Separation
Agreement or this Services Agreement or otherwise (any such payment made, a
“Disbursement”)). Similarly, from time to time on or after the Effective Time,
iGATE Entities and/or Mastech Entities (any such party, the “Receiving Party”)
may receive from third parties certain payments to which another Mastech Entity
or iGATE Entity, as the case may be, is entitled (any such Party, the “Other
Party”, and any such payment received, a “Receipt”). Accordingly, with respect
to Disbursements and Receipts, the Parties hereto agree as follows.

(a) Disbursements.

(i) A Paying Party may request reimbursement for Disbursements made by check
within seven (7) Business Days after notice of such Disbursement has been given
to the Responsible Party in writing and with mutually acceptable supporting
documentation.

(ii) In case of a Disbursement by wire, if notice in writing and with mutually
acceptable supporting documentation has been given by 2:00 p.m. of the
Responsible Party’s local time at least one (1) Business Day prior to the
payment of such Disbursement, the Responsible Party shall reimburse the Paying
Party for the amount of such payment (in the local currency equivalent paid by
the Paying Party) on the date the Disbursement is made by the Paying Party. If
notice as provided above has not been given prior to the payment of such
Disbursement, the Responsible Party shall reimburse the Paying Party for the
amount of such payment (in the local currency equivalent paid by the Paying
Party) within three (3) business days after receipt by the Responsible Party of
such notice from the Paying Party.

 

- 9 -



--------------------------------------------------------------------------------

(b) Receipts. A Receiving Party shall remit Receipts to the Other Party (in the
same currency as such payment is received) within three (3) business days of
receipt thereof.

(c) Certain Exceptions. Notwithstanding anything to the contrary set forth
above, if, with respect to any particular transaction(s), it is impossible or
impracticable under the circumstances to comply with the procedures set forth in
subsections (a) and (b) of this Section 5.8 (including the time periods
specified therein), the parties will cooperate to find a mutually agreeable
alternative that will achieve substantially similar economic results from the
point of view of the Paying Party or the Other Party, as the case may be; i.e.,
an alternative pursuant to which the Paying Party will not incur any material
interest expense or the Other Party will not be deprived of any material
interest income; provided, however, that if a Receiving Party cannot comply with
the procedures set forth in subsection (b) of this Section 5.8 because it does
not become aware of a Receipt on behalf of the other Party in time (e.g. because
of the commingling of funds in an account), such Receiving Party shall remit
such Receipt (without interest thereon) to the other Party within twenty-four
(24) hours after it becomes aware of such Receipt.

(d) Interest Rate. The rate for any interest income or expense that is paid or
payable pursuant to Section 5.8(c) shall be the Prime Rate plus two percent
(2%) (or the maximum legal rate, whichever is lower).

ARTICLE 6

FORCE MAJEURE

6.1 Force Majeure. No Provider (or any Person acting on its behalf) shall bear
any responsibility or liability for any losses arising out of any delay,
inability to perform or interruption of its performance of obligations under
this Services Agreement due to any acts or omissions of its respective Recipient
or for events beyond its reasonable control (hereinafter referred to as “Force
Majeure”) including, without limitation, acts of God, act of governmental
authority, act of the public enemy or due to war, terrorism, riot, flood, civil
commotion, insurrection, labor difficulty, severe or adverse weather conditions,
lack of or shortage of electrical power, malfunctions of equipment or software
programs or any other cause beyond the reasonable control of the Party whose
performance is affected by the Force Majeure event. In such event, the
obligations hereunder of the Provider in providing such service, and the
obligations of the Recipient to pay for any such service, shall be postponed for
such time as its performance is suspended or delayed on account thereof.

ARTICLE 7

INDEMNITY

7.1 Indemnity.

(a) The liability of Provider with respect to this Services Agreement or in
connection with the performance, delivery or provision of any iGATE Provided
Service provided under this Services Agreement shall be limited to the
Indemnifiable Losses of Recipient arising

 

- 10 -



--------------------------------------------------------------------------------

from Provider’s willful misconduct or gross negligence; provided, that in no
event shall the liability exceed the fees previously paid to Provider by
Recipient in respect of the iGATE Provided Service from which such liability
flows.

(b) Recipient hereby agrees to indemnify Provider and its Affiliates from any
and all Indemnifiable Losses resulting from any Action relating to Provider’s
conduct in connection with the provision of iGATE Provided Services to Recipient
under this Services Agreement, except to the extent such Indemnifiable Losses
arise out of the willful misconduct or gross negligence of Provider or any of
its employees, agents, officers and directors. Provider hereby agrees to
indemnify Recipient and its Affiliates from any and all Indemnifiable Losses
resulting from a demand, claim, lawsuit, action or proceeding relating to
Provider’s willful misconduct or gross negligence in connection with the
provision of iGATE Provided Services to Recipient under this Services Agreement.
The Persons entitled to indemnification pursuant to the foregoing shall be third
party beneficiaries of the rights to indemnification described in this
Section 7.1(b).

7.2 Indemnification for Third Party Claims. From and after the Distribution
Date, iGATE shall indemnify, defend and hold harmless the Mastech Indemnitees
and Mastech shall indemnify, defend and hold harmless the iGATE Indemnitees from
and against any and all Indemnifiable Losses arising out of, by reason of, in
connection with or as a result of a Third Party Claim against the Indemnified
Party if and to the extent any such Indemnifiable Loss is attributable to the
Indemnifying Party.

(a) If an Indemnified Party shall receive notice or otherwise learn of any Third
Party Claim, with respect to which an Indemnifying Party may be obligated to
provide indemnification to such Indemnified Party pursuant to Section 7.2 of
this Services Agreement, such Indemnified Party shall give such Indemnifying
Party prompt written notice thereof and, in any event, within ten (10) Business
Days after such Indemnified Party received notice of such Third Party Claim. Any
such notice shall describe the Third Party Claim in reasonable detail.
Notwithstanding the foregoing, the failure of any Indemnified Party or other
Person to give notice as provided in this Section 7.2(a) shall not relieve the
related Indemnifying Party of its obligations under this Article 7, except to
the extent that such Indemnifying Party is actually materially prejudiced by
such failure to give notice (except that the Indemnifying Party or Parties shall
not be liable for any expenses incurred during the period in which the
Indemnitee failed to give such notice). Thereafter, the Indemnitee shall deliver
to the Indemnifying Party, promptly (and in any event within ten (10) Business
Days) after the Indemnitee’s receipt thereof, copies of all notices and
documents (including court papers) received by the Indemnitee relating to the
Third Party Claim.

(b) An Indemnifying Party shall be entitled (but shall not be required) to
assume, control the defense of, and settle any Third Party Claim, at such
Indemnifying Party’s own cost and expense and by such Indemnifying Party’s own
counsel, that is reasonably acceptable to the applicable Indemnitees, if it
gives notice of its intention to do so to the applicable Indemnitees within
thirty (30) days of the receipt of such notice from such Indemnitees. After
notice from an Indemnifying Party to an Indemnitee of its election to assume the
defense of a Third Party Claim, such Indemnitee shall have the right to employ
separate counsel and to participate in (but not control) the defense, compromise
or settlement thereof, at

 

- 11 -



--------------------------------------------------------------------------------

its own expense and, in any event, shall cooperate with the Indemnifying Party
in such defense and make available to the Indemnifying Party all witnesses,
pertinent Information, materials and information in such Indemnitee’s possession
or under such Indemnitee’s control relating thereto as are reasonably required
by the Indemnifying Party. In the event of a conflict of interest between the
Indemnifying Party and the applicable Indemnitee(s), or in the event that any
Third Party Claim seeks equitable relief which would restrict or limit the
future conduct of the Indemnitee’s business or operations, such Indemnitee(s)
shall be entitled to retain, at the Indemnifying Party’s Expense, separate
counsel as required by the applicable rules of professional conduct and to
participate in (but not control) the defense, compromise, or settlement of that
portion of the Third Party Claim that seeks equitable relief with respect to the
Indemnitee(s).

(c) If an Indemnifying Party elects not to assume responsibility for defending a
Third Party Claim, or fails to notify an Indemnitee of its election as provided
in Section 7.2(b), such Indemnitee may defend such Third Party Claim at the cost
and expense of the Indemnifying Party. If the Indemnitee is conducting the
defense against any such Third Party Claim, the Indemnifying Party shall
cooperate with the Indemnitee in such defense and make available to the
Indemnitee all witnesses, pertinent Information, material and information in
such Indemnifying Party’s possession or under such Indemnifying Party’s control
relating thereto as are reasonably required by the Indemnitee.

(d) Unless the Indemnifying Party has failed to assume the defense of the Third
Party Claim in accordance with the terms of this Services Agreement, no
Indemnitee may settle or compromise any Third Party Claim without the consent of
the Indemnifying Party, which consent shall not be unreasonably withheld or
delayed. If an Indemnifying Party has failed to assume the defense of the Third
Party Claim within the time period specified in Section 7.2(b), it shall not be
a defense to any obligation to pay any amount in respect of such Third Party
Claim that the Indemnifying Party was not consulted in the defense thereof, that
such Indemnifying Party’s views or opinions as to the conduct of such defense
were not accepted or adopted, that such Indemnifying Party does not approve of
the quality or manner of the defense thereof or that such Third Party Claim was
incurred by reason of a settlement rather than by a judgment or other
determination of liability.

(e) In the case of a Third Party Claim, no Indemnifying Party shall consent to
entry of any judgment or enter into any settlement of the Third Party Claim
without the consent (not to be unreasonably withheld) of the Indemnitee if the
effect thereof is to permit any injunction, declaratory judgment, other order or
other nonmonetary relief to be entered, directly or indirectly, against any
Indemnitee.

(f) Absent fraud or willful misconduct by an Indemnifying Party, the
indemnification provisions of this Article 7 shall be the sole and exclusive
remedy of an Indemnitee for any monetary or compensatory damages or losses
resulting from any breach of this Services Agreement, and each Indemnitee
expressly waives and relinquishes any and all rights, claims or remedies such
Person may have with respect to the foregoing other than under this Article 7
against any Indemnifying Party.

 

- 12 -



--------------------------------------------------------------------------------

(g) Any Indemnitee that has made a claim for indemnification pursuant to this
Article 7 shall use commercially reasonable efforts to mitigate any
Indemnifiable Losses in respect thereof.

7.3 Indemnification Payments. Indemnification required by this Article 7 shall
be made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or an Indemnifiable
Loss incurred.

7.4 Limitation on Damages.

(a) Notwithstanding the foregoing, no Party shall be liable for any special,
consequential, indirect or punitive damages (other than special, consequential,
indirect and/or punitive damages awarded to any third party against an
indemnified party) with respect to its performance or nonperformance hereunder,
or the provision of or failure to provide any Service hereunder, whether such
damages or other relief are sought based on breach of contract, negligence,
strict liability or any other legal or equitable relief.

(b) For avoidance of doubt, this Article 7 applies solely to the specific
matters and activities covered by this Services Agreement (and not to matters
specifically covered by the Separation Agreement and the Ancillary Agreements).

ARTICLE 8

CONFIDENTIALITY

8.1 Confidentiality. With respect to any information disclosed by one Party to
another Party for the purpose of performing the iGATE Provided Services under
this Services Agreement or otherwise accessible to such other Party during the
performance hereunder, the Parties shall follow the provisions with respect to
confidentiality and access to information set forth in Article VI of the
Separation Agreement, which Article is incorporated herein by reference as if
stated herein in its entirety.

ARTICLE 9

MISCELLANEOUS

9.1 Dispute Resolution; Continuation of iGATE Provided Services Pending Outcome
of Dispute. In the event of any dispute between the Parties or between Providers
and Recipients, such disputing Parties shall first attempt to resolve such
disputes by negotiating in fairness and good faith. If, after a reasonable
period of time, the Parties have been unable to resolve such dispute, the
Parties shall follow the dispute resolution procedures set forth in Article VII
of the Separation Agreement, which Article is incorporated herein by reference
as if stated herein in its entirety. Notwithstanding the existence of any
dispute between the Parties, no Provider shall discontinue the supply of any
service provided for herein, unless so provided in an arbitral determination
that the respective Recipient is in default of obligation under this Services
Agreement.

9.2 Notices. Any notice provided or permitted to be given to a Party under this
Services Agreement must be in writing, and may be served by depositing same in
the mail, addressed to the Person to be notified, postage prepaid, and
registered or certified, with a return

 

- 13 -



--------------------------------------------------------------------------------

receipt requested. Notice given by registered or certified mail shall be deemed
given and effective on the date of delivery as shown on the return receipt.
Notice may be served in any other manner including telex, telecopy or telegram
but shall be deemed given and effective as of the time of actual delivery
thereof to the addressees. For purposes of the giving of notice, lessees and
lessors shall be notified at the addresses of their respective leased premises
and iGATE and Mastech shall be notified at the addresses listed below:

To iGATE:

iGATE Global Solutions Limited

158-162 & 165-170 EPIP Phase II Whitefield

Bangalore, India 560 066

Attn: Sujit Sircar

E-mail: sujit.sircar@igate.com

Facsimile: 41259090

To Mastech:

Mastech Holdings, Inc.

1000 Commerce Drive

Pittsburgh, PA 15275

Attn: Jack Cronin

E-mail: john.cronin@mastech.com

Facsimile: 412-494-9272

Any Party may change its respective address for notice by the giving of notice
of such change in the manner provided above.

9.3 Entire Agreement; Amendment. Except for those matters provided for in the
Separation Agreement or the other agreements contemplated therein, this Services
Agreement sets forth the entire agreement of the Parties with respect to its
subject matter. This Services Agreement shall not be modified or amended except
by written instrument executed by each Party; provided, however, that a
modification or amendment affecting only the services to be provided between a
certain Provider and its Recipient or the adjustment of the price related
thereto does not require signature by the Parties. Schedule A to this Services
Agreement shall be deemed incorporated in this Services Agreement and shall form
a part of it.

9.4 Waiver. The failure of a Party to insist upon strict performance of any
provision of this Services Agreement shall not constitute a waiver of, or
estoppel against, asserting the right to require such performance in the future,
nor shall a waiver or estoppel in any one instance constitute a waiver or
estoppel with respect to a later breach of a similar nature or otherwise.

9.5 Severability. If any of the terms and conditions of this Services Agreement
are held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter of this Services Agreement, such contravention or invalidity shall not
invalidate the entire Services Agreement. Instead, this Services Agreement shall
be construed as if it did not contain the particular provision or provisions
held to be invalid, and equitable adjustment shall be made and necessary
provisions

 

- 14 -



--------------------------------------------------------------------------------

added so as to give effect to the intention of the Parties as expressed in this
Services Agreement at the time of the execution of this Services Agreement and
of any amendments to this Services Agreement.

9.6 Governing Law. This Services Agreement shall be governed by and construed in
accordance with the internal Laws, and not the Laws governing conflicts of Laws,
of the Commonwealth of Pennsylvania.

9.7 Consent to Jurisdiction. Each of the Parties irrevocably submits to the
exclusive jurisdiction of any courts of the Commonwealth of Pennsylvania or
courts of the United States of America sitting in Allegheny County, Pennsylvania
(the “Pennsylvania Courts”), and any appellate courts from any thereof. Each of
the Parties further agrees that service of any process, summons, notice or
document by United States registered mail to such Party’s respective address set
forth in Section 9.2 shall be effective service of process for any action, suit
or proceeding in the Pennsylvania Courts with respect to any matters to which it
has submitted to jurisdiction in this Section 9.7. Each of the Parties
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Services Agreement or the
transactions contemplated hereby in the Pennsylvania Courts, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

9.8 Waiver of Jury Trial. SUBJECT TO SECTION 9.7, EACH OF THE PARTIES HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY COURT PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF AND PERMITTED UNDER OR IN CONNECTION WITH THIS SERVICES AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS SERVICES AGREEMENT. EACH OF THE PARTIES
HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS SERVICES AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED BY THIS SERVICES AGREEMENT, AS APPLICABLE, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.8.

9.9 Construction. The headings in this Services Agreement are not to be
considered part of this Services Agreement and are inserted for convenience,
identification and reference only and are not intended to interpret, define, or
limit the scope, extent, or intent of this Services Agreement or any provision
of this Services Agreement. Whenever the context requires, the gender of all
words used in this Services Agreement shall include the masculine, feminine and
neuter, and the number of all words shall include the singular and the plural.

9.10 Counterpart Execution. This Services Agreement may be executed in more than
one counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more such counterparts have been signed
by each of the Parties and delivered to the other Parties. Execution of this
Services Agreement or any other documents pursuant to this Services Agreement by
facsimile or other electronic copy of a signature shall be deemed to be, and
shall have the same effect as, executed by an original signature.

 

- 15 -



--------------------------------------------------------------------------------

9.11 Successors and Assigns.

(a) This Services Agreement shall inure to the benefit of and shall be binding
upon the Parties, their respective legal representatives, successors, and
permitted assignees, and all Persons claiming by, through, or under right of any
of the aforesaid Persons. This Services Agreement may not be assigned by any
Party without the prior written consent of the other Parties; provided, however,
that no consent shall be required in the case of assignment by an iGATE Entity
to a direct or indirect Subsidiary of iGATE or by a Mastech Entity to a direct
or indirect Subsidiary of Mastech, and provided further that no such assignment
shall relieve any Party of any of its obligations hereunder. Notwithstanding the
foregoing, a Party may assign this Services Agreement in connection with a
merger transaction in which such Party is not the surviving entity or the sale
by such Party of all or substantially all of its Assets, and upon the
effectiveness of such assignment the assigning Party shall be released from all
of its obligations under this Services Agreement if the surviving entity of such
merger or the transferee of such Assets shall agree in writing, in form and
substance reasonably satisfactory to the other Party, to be bound by the terms
of this Services Agreement as if named as a “Party” hereto.

(b) At the request of any Provider or Recipient that is a Party hereto, any
other Provider or Recipient that is receiving benefits or has obligations
hereunder and is not a signatory hereto shall execute and deliver to the other
Parties a counterpart hereof. The failure of any Person that is receiving
benefits or has obligations hereunder to execute a counterpart hereof shall not
affect the enforceability of this Services Agreement against such Person or
against any other Party hereto.

9.12 No Third Party Rights. The provisions of this Service Agreement are
intended to bind the Parties to each other and are not intended and do not
create rights in any other person, including any employee of the Mastech
Business or iGATE, and, except as provided in Section 7.1(b), no Person is
intended to be or is a third party beneficiary of any of the provisions of this
Services Agreement.

9.13 Authorization. Each of the Parties hereby represents and warrants that it
has the power and authority to execute, deliver and perform this Services
Agreement, that this Services Agreement has been duly authorized by all
necessary corporate action on the part of such Party, that this Services
Agreement constitutes a legal, valid and binding obligation of each such Party
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equity principles.

9.14 No Circumvention. The Parties agree not to directly or indirectly take any
actions or cause, allow or act in concert with any Person who takes an action
(including the failure to take a reasonable action) such that the resulting
effect is to materially undermine the effectiveness of any of the provisions of
this Services Agreement or any Ancillary Agreement.

[Signature Page Follows]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized officers or representatives of the
parties hereto have duly executed this Transition Services Agreement as of the
date first written above.

 

iGATE CORPORATION

By  

/s/ Phaneesh Murthy

Name:   Phaneesh Murthy Title:   President and Chief Executive Officer MASTECH
HOLDINGS, INC. By  

/s/ Steve Shangold

Name:   Steve Shangold Title:   President and Chief Executive Officer

[Signature Page to Transition Services Agreement]